—Order, Supreme Court, New York County (Colleen McMahon, J.), entered October 21, 1997, which denied petitioners’ motion to vacate an arbitral award of attorneys’ fees in the amount of $159,000 and which granted respondent’s cross motion for sanctions in the form of $8,400 in attorneys’ fees, unanimously affirmed, with costs.
Having participated in the arbitration proceeding for over two years, petitioners’ judicial claim that the arbitrators lacked the authority to award attorneys’ fees has been waived (see, Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 583; Matter of Dember Constr. Corp. [New York Univ.], 190 AD2d 537), and, in any case, the arbitrability of the fees was itself an issue for the arbitrators to decide, as set forth in the parties’ arbitration agreement (see, Matter of Smith Barney Shearson v Sacharow, 91 NY2d 39, 46).
The parties explicitly agreed in their Uniform Submission Agreements to submit attorneys’ fees to arbitration, and the arbitrators were thus empowered to award such fees pursuant to that contractual provision, regardless of whether there was a cognizable basis for such an award in a judicial forum.
The motion court properly imposed sanctions upon petitioners for bringing a frivolous action, in which they also failed to disclose certain information and made various misrepresentations to the court. Concur — Lerner, P. J., Sullivan, Nardelli, Rubin and Saxe, JJ.